DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication 2009-129361 (hereinafter “Kawahara”) (see English translation of corresponding Japanese Patent Application 2007-306301) in view of Japanese Patent Application Publication 2006-224354 (hereinafter “Mochizuki”) (see English translation of corresponding Japanese Patent Application 2005-038624).
 	Regarding claim 1, Kawahara discloses an image forming apparatus having a user authentication function of performing user authentication and permitting login by a user registered in advance (login screen displayed on operation panel 104k of printing apparatus 104 for user entry of login ID and password (paragraph [0093])), the image forming apparatus comprising:
- a communicator that communicates with an external device storing print data of the registered user (print instruction application 104f transmits login ID and password to output I/F 3f of document providing system server 103 (paragraph [0093]));
 	- a receiver that receives print data sent from the external device (document acquisition request issued to document providing system server, document file retrieved by printing apparatus (paragraph [0104])).
 	Kawahara further discloses:
 	- a detector that detects whether or not the registered user is logged in (document information management unit 103b searches document information of document file associated with designated document ID, acquires registered user ID from the document information, and transmits acquired user ID to user management unit 103d, after which document information management unit compares acquired registered user ID with currently logged-in user ID (paragraph [0104])); and
 	- an image former that prints an image associated with the print data of the registered user on a recording medium when the detector detects that the registered user is logged in and the receiver receives the print data of the logged-in registered user (as a result of comparison, when user IDs match, a printing process of retrieved document file by printing apparatus is started (paragraph [0104])).
 	Kawahara differs from Applicant’s image forming apparatus of claim 1 in that, in Kawahara, the detector (document information management unit) for detecting whether or not the registered user is logged in is provided at the external device (document providing system server), as opposed to the image forming apparatus (printing apparatus).
 	Mochizuki discloses an image processing apparatus 100 including a print function (paragraph [0019]) and a user determination unit 20 (paragraph [0018]) that extracts a user identifier and a password included in a job execution command from a user terminal (paragraph [0025]).  The user determination unit determines whether or not the user who has performed the job execution command is a registered user (paragraph [0026]).  In view of Mochizuki, one of ordinary skill in the art would have recognized that a detector for detecting whether or not a registered user is logged in may be provided in either the external device (as taught by Kawahara) or the image forming apparatus (as taught by Mochizuki), to achieve the same result of restricting access to printed material at the image forming apparatus.  Therefore, providing the detector at the image forming apparatus, such as taught by Mochizuki, would have been an obvious modification of the Kawahara to one of ordinary skill in the art.
 	Regarding claim 2, Mochizuki discloses: 
	- notification destination is assigned to each of the registered users (address of user terminal registered as notification destination mail address (paragraph [0029])), and the image forming apparatus further comprising:
	- a first notifier that notifies a notification destination of the registered user corresponding to the print data received by the receiver that the image associated with the print data is not printed when the image former is not able to print the image (when printing fails, an error message or the like may be transmitted as an execution state to the notification destination (paragraph [0029])).
 	Regarding claim 4, Kawahara discloses a non-transitory computer-readable storage medium storing a control program (recording medium for supplying a program (paragraph [0131])) for causing a processor of an image forming apparatus (printing apparatus 104 has information processing apparatus (paragraph [0034])) having a user authentication function of performing user authentication and permitting login by a user registered in advance (login screen displayed on operation panel 104k of printing apparatus 104 for user entry of login ID and password (paragraph [0093])) and comprising an image former that prints an image on a recording medium (printing apparatus forms image on recording paper (paragraph [0036])), to function as:
- a communicator that communicates with an external device storing print data of the registered user (print instruction application 104f transmits login ID and password to output I/F 3f of document providing system server 103 (paragraph [0093]));
 	- a receiver that receives print data sent from the external device (document acquisition request issued to document providing system server, document file retrieved by printing apparatus (paragraph [0104])).
 	Kawahara further discloses:
 	- a detector that detects whether or not the registered user is logged in (document information management unit 103b searches document information of document file associated with designated document ID, acquires registered user ID from the document information, and transmits acquired user ID to user management unit 103d, after which document information management unit compares acquired registered user ID with currently logged-in user ID (paragraph [0104])); and
 	- an image forming controller that causes the image former to print an image associated with the print data of the registered user on a recording medium when the detector detects that the registered user is logged in and the receiver receives the print data of the logged-in registered user (as a result of comparison, when user IDs match, a printing process of retrieved document file by printing apparatus is started (paragraph [0104])).
 	Kawahara differs from Applicant’s non-transitory computer=readable storage medium of claim 4 in that, in Kawahara, the detector (document information management unit) for detecting whether or not the registered user is logged in is provided at the external device (document providing system server), as opposed to the image forming apparatus (printing apparatus).
 	As set forth above regarding claim 1, Mochizuki discloses an image processing apparatus 100 including a print function (paragraph [0019]) and a user determination unit 20 (paragraph [0018]) that extracts a user identifier and a password included in a job execution command from a user terminal (paragraph [0025]).  The user determination unit determines whether or not the user who has performed the job execution command is a registered user (paragraph [0026]).  In view of Mochizuki, one of ordinary skill in the art would have recognized that a detector for detecting whether or not a registered user is logged in may be provided in either the external device (as taught by Kawahara) or the image forming apparatus (as taught by Mochizuki), to achieve the same result of restricting access to printed material at the image forming apparatus.  Therefore, providing the detector at the image forming apparatus, such as taught by Mochizuki, would have been an obvious modification of the Kawahara to one of ordinary skill in the art.
	Regarding claim 5, Kawahara discloses a control method for causing a processor of an image forming apparatus (printing apparatus 104 has information processing apparatus (paragraph [0034])) having a user authentication function of performing user authentication and permitting login by a user registered in advance (login screen displayed on operation panel 104k of printing apparatus 104 for user entry of login ID and password (paragraph [0093])) and comprising an image former that prints an image on a recording medium (printing apparatus forms image on recording paper (paragraph [0036])), to perform the steps of:
- communicating with an external device storing print data of the registered user (print instruction application 104f transmits login ID and password to output I/F 3f of document providing system server 103 (paragraph [0093]));
 	- receiving print data sent from the external device (document acquisition request issued to document providing system server, document file retrieved by printing apparatus (paragraph [0104])).
 	Kawahara further discloses:
 	- detecting whether or not the registered user is logged in (document information management unit 103b searches document information of document file associated with designated document ID, acquires registered user ID from the document information, and transmits acquired user ID to user management unit 103d, after which document information management unit compares acquired registered user ID with currently logged-in user ID (paragraph [0104])); and
 	- causing the image former to print an image associated with the print data of the registered user on a recording medium when the detector detects that the registered user is logged in and the receiver receives the print data of the logged-in registered user (as a result of comparison, when user IDs match, a printing process of retrieved document file by printing apparatus is started (paragraph [0104])).
 	Kawahara differs from Applicant’s control method of claim 5 in that, in Kawahara, the detector (document information management unit) for detecting whether or not the registered user is logged in is provided at the external device (document providing system server), as opposed to the image forming apparatus (printing apparatus).
 	As set forth above regarding claim 1, Mochizuki discloses an image processing apparatus 100 including a print function (paragraph [0019]) and a user determination unit 20 (paragraph [0018]) that extracts a user identifier and a password included in a job execution command from a user terminal (paragraph [0025]).  The user determination unit determines whether or not the user who has performed the job execution command is a registered user (paragraph [0026]).  In view of Mochizuki, one of ordinary skill in the art would have recognized that a detector for detecting whether or not a registered user is logged in may be provided in either the external device (as taught by Kawahara) or the image forming apparatus (as taught by Mochizuki), to achieve the same result of restricting access to printed material at the image forming apparatus.  Therefore, providing the detector at the image forming apparatus, such as taught by Mochizuki, would have been an obvious modification of the Kawahara to one of ordinary skill in the art.
Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 2, further comprising:
 	- an operation unit that accepts an input operation by a user; and
- a second notifier that, when some of the print data corresponding to the registered user is not received when the operation unit accepts a predetermined reception operation for receiving print data while the registered user is logged in, notifies the notification destination of the registered user that some of the print data is not received.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677